Case 8:19-cv-00288-DOC-DFM Document 20 Filed 06/12/19 Page 1 of 3 Page ID #:69



   1   Seth M. Lehrman (SBN 178303)
       seth@epllc.com
   2   EDWARDS POTTINGER LLC
       425 North Andrews Avenue, Suite 2
   3   Fort Lauderdale, FL 33301
       Telephone: 954-524-2820
   4   Facsimile: 954-524-2822
   5   Attorneys for Plaintiff
       Retina Associates Medical Group, Inc.
   6
       Jeffrey L. Sikkema, (SBN 164367)
   7   jsikkema@cdflitigation.com
       David G. Hagopian (SBN 145171)
   8   dhagopian@cdflitigation.com
       CAROTHERS DISANTE & FREUDENBERGER LLP
   9   18300 Von Karman Avenue, Suite 800
       Irvine, CA 92612
  10   Telephone: 949-622-1661
       Facsimile: 949-622-1669
  11
       Attorney for Defendants
  12   Market Plus LLC and Nancy June Lancaster
  13
                              UNITED STATES DISTRICT COURT
  14
                            CENTRAL DISTRICT OF CALIFORNIA
  15
                                      SOUTHERN DIVISION
  16
       RETINA ASSOCIATES MEDICAL     )            CASE NO. 8:19-cv-00288-DOC-DFM
  17   GROUP, INC., individually and on
                                     )
       behalf of all others similarly situated,
                                     )            Hon. David O. Carter
  18                                 )
                                     )            STIPULATION FOR DISMISSAL
  19                     Plaintiff,  )
  20                                 )            Complaint filed: February 13, 2019
            v.                       )
  21                                 )
                                     )            Hon. David O. Carter
       MARKET PLUS LLC and NANCY
  22   JUNE LANCASTER,               )
                         Defendants. )
  23                                 )
                                     )
  24
  25
             It is hereby stipulated and agreed, by and among the parties hereto, that
  26
       pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Retina
  27
       Associates Medical Group, Inc. (“Plaintiff”), in its individual capacity, voluntarily
  28
       dismisses the Class Action Complaint [D.E. 1] with prejudice, and all claims alleged
                                                                  STIPULATION FOR DISMISSAL
                                                                CASE NO. 8:19-cv-00288-DOC-DFM
Case 8:19-cv-00288-DOC-DFM Document 20 Filed 06/12/19 Page 2 of 3 Page ID #:70



   1   therein against Defendants, Market Plus LLC and Nancy June Lancaster
   2   (“Defendants”),and dismisses all class claims alleged against Defendants without
   3   prejudice. Each party shall be responsible for bearing their own expenses, costs of
   4   litigation and attorney’s fees.
   5
             SO STIPULATED.
   6
   7   DATED: June 12, 2019                EDWARDS POTTINGER LLC.
   8
                                           By: /s/ Seth M. Lehrman
   9                                               Seth M. Lehrman
                                           Attorney for Plaintiff
  10                                       Retina Associates Medical Group, Inc.
  11
  12
       DATED: June 12, 2019                CAROTHERS DISANTE &
  13                                       FREUDENBERGER LLP
  14                                       By: /s/ Jeffrey L. Sikkema
                                                   Jeffrey L. Sikkema
  15                                       Attorney for Defendants
                                           Market Plus LLC and Nancy June Lancaster
  16
  17
  18                            SIGNATURE CERTIFICATION
  19         Pursuant to Section 2(f)(4) of the Electronic Filing Administrative Policies
  20   and Procedures Manual, I hereby certify that the content of this document is
  21   acceptable to counsel for Defendants Jeffrey L. Sikkema, and that I have obtained
  22   his authorization to affix his electronic signature to this document.
  23
                                           By: /s/ Seth M. Lehrman
  24                                               Seth M. Lehrman
  25
  26
  27
  28

                                                                  STIPULATION FOR DISMISSAL
                                                                CASE NO. 8:19-cv-00288-DOC-DFM
Case 8:19-cv-00288-DOC-DFM Document 20 Filed 06/12/19 Page 3 of 3 Page ID #:71



   1                 L.R. 5-3.2 Service of Documents Filed Electronically
   2         I hereby certify that on June 12, 2019, I filed a copy of the foregoing with the
   3   Clerk of Court using the Court’s CM/ECF system, which will send electronic notice
   4   of the same to all counsel of record.
   5
                                          By: /s/ Seth M. Lehrman
   6                                              Seth M. Lehrman
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                  STIPULATION FOR DISMISSAL
                                                                CASE NO. 8:19-cv-00288-DOC-DFM
